t c summary opinion united_states tax_court cheryl d flathers petitioner v commissioner of internal revenue respondent docket no 24235-07s filed date cheryl d flathers pro_se fred e green jr for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code the petition was timely filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy relating to her tax_liabilities for and and civil penalties for through neither the underlying tax_liabilities for and nor the civil penalties for filing frivolous returns for through are in dispute the issues for decision are whether petitioner was denied an opportunity for a fair and meaningful sec_6330 hearing and the appeals officer abused her discretion in failing to provide petitioner an opportunity to present an offer-in-compromise oic at a hearing as required by sec_6330 and c a iii background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in nevada petitioner failed to file timely returns for and respondent prepared substitutes for returns and issued notices of deficiency to petitioner for and on date and date respectively petitioner did not petition the court in response to the notices of deficiency on date respondent issued a notice_of_intent_to_levy advising petitioner that respondent intended to collect unpaid liabilities for and and civil penalties for through in response to the notice_of_intent_to_levy petitioner mailed form request for a collection_due_process_hearing on date on form petitioner states these charges have already been disputed and are currently in litigation the irs is attempted sic to doubly collect i request a hearing to review records as to how these charges are listed again petitioner’s case was assigned to an appeals officer from respondent’s appeals_office in fresno california appeals_office on date respondent sent petitioner a letter acknowledging petitioner’s request for a sec_6330 hearing in the letter the appeals officer stated i have scheduled a telephone sec_6330 hearing for you on date pincite am pst i will call you at the date and time indicated above this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action if this time is not convenient for you or you would prefer your sec_6330 hearing to be held by correspondence please let me know within fourteen days from the date of this letter you will be allowed a face-to-face conference on any nonfrivolous issue s however you will need to provide the nonfrivolous issue in writing or by calling me within days from the date of this letter before a face-to-face conference will be scheduled for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed emphasis added completed collection information statement form 433-a for individuals signed tax_return s for the following tax periods our records indicate they have not been filed type of tax period or periods and if you did not file a return because your yearly income was below the amount for which a return is required to be filed please let me know please send me the items listed or checked above by date i cannot consider collection alternatives at your conference nor can i consider alternatives during the hearing process without the information requested above on date petitioner sent a certified letter thanking the appeals officer for their telephone conservation stating it would not be feasible for her to deal with the fresno office due to time and distance constraints she also requested that her case be transferred to her local appeals_office in las vegas nevada on date the appeals officer notified petitioner that her case did not qualify for transfer to her local appeals_office the appeals officer scheduled the telephone sec_6330 hearing for date pincite a m advised petitioner to complete form 433-a collection information statement for wage earners and self-employed individuals and requested petitioner to file tax returns for and the appeals officer emphasized that in order for collection alternatives such as an installment_agreement or an oic to be considered petitioner had to provide the requested information and file her and tax returns on date petitioner sent a response to the appeals officer stating that she did not understand why her case could not be transferred to her local appeals_office and requesting the specific reasons her case did not qualify for transfer petitioner also stated that she was unable to receive personal phone calls during the scheduled sec_6330 hearing time but she was willing to proceed with a correspondence conference once she received the answers to her questions on date the appeals officer called petitioner for the scheduled telephone hearing but petitioner was unavailable 1respondent’s date letter refers to the filing of petitioner’s and tax returns however in respondent’s date correspondence and pretrial memorandum respondent requests that petitioner file returns for and petitioner does not raise this issue 2petitioner’s date letter was received stamped and dated by the appeals_office on date and stamped received by the fresno appeals campus on date however in the appeals officer’s case activity report the appeals officer does not acknowledge receipt of the letter the appeals officer left a message for petitioner asking her to contact the appeals_office on date the appeals officer issued to petitioner a notice_of_determination regarding the proposed levy action for and in the notice_of_determination the appeals officer stated that petitioner did not provide the requested information also the appeals officer acknowledged that although petitioner did respond to the government’s attempts to collect the balance owed she offered no collection alternatives during the appeals process nor did she present information that would warrant withdrawal of the filed notice_of_intent_to_levy discussion under sec_6330 a taxpayer is entitled to notice and opportunity for a hearing before levy action is taken by the commissioner in the process of collecting unpaid federal taxes upon request a taxpayer is entitled to a fair sec_6330 hearing conducted by an impartial appeals officer sec_6330 the sec_6330 hearing does not need to be conducted face to face a taxpayer may receive a fair hearing by telephone or through written correspondence sec_301 d q a-d7 proced admin regs 3at trial petitioner admitted that during the appeals process she had not provided the requested documentation when conducting a sec_6330 hearing the appeals officer is required to obtain verification from the secretary that the requirements of applicable law and administrative procedure have been met consider certain issues raised by the taxpayer such as collection alternatives and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 sec_6330 also prescribes the matters that a taxpayer may raise at a sec_6330 hearing under sec_6330 the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include an oic the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general 454_f3d_688 7th cir although sec_6330 provides taxpayers faced with lien or levy actions the right to offer collection alternatives during the sec_6330 hearing process this right carries with it certain obligations see kindred v commissioner supra sec_301_6330-1 proced admin regs requires taxpayers to provide all relevant information requested by the appeals_office including financial statements for its consideration of the facts and issues involved in a sec_6330 hearing sec_301_6330-1 q a-d8 proced admin regs provides a face-to-face sec_6330 hearing concerning a collection alternative such as an installment_agreement or an oic will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances for example because the irs does not consider oics from taxpayers who have not filed required returns or have not made certain required deposits of tax as set forth in form_656 offer_in_compromise no face-to-face conference will be granted to a taxpayer who wishes to make an oic but has not fulfilled those obligations emphasis added the court has jurisdiction to review the commissioner’s determination sec_6330 when the validity of the underlying tax_liability is not at issue the court reviews the appeals officer’s determination under the abuse_of_discretion standard 114_tc_604 114_tc_176 in doing so the court does not conduct an independent review of what would be an acceptable oic rather the court reviews only whether the appeals officer’s decision to issue the notice_of_determination without reviewing petitioner’s proposed oic was arbitrary capricious or without sound basis in fact or law see 112_tc_19 petitioner argues that she was denied a sec_6330 hearing in direct violation of sec_6330 and therefore was not allowed to offer collection alternatives such as an oic the appeals officer however advised petitioner that all requested documents had to be received before consideration of petitioner’s collection alternatives petitioner has a history of not timely filing returns and not paying her federal income taxes consequently because petitioner did not comply with the requests to provide all required_documentation the appeals officer was not required to and did not transfer petitioner’s case to her local appeals_office or conduct a face-to-face hearing sec_301_6330-1 q a-d8 proced admin regs the appeals officer sent a letter scheduling the telephone sec_6330 hearing for date in her june letter petitioner requested a correspondence hearing stating that she was unable to receive personal phone calls at work and therefore would be unavailable for the telephone sec_6330 hearing on the date and time of the telephone sec_6330 hearing the appeals officer called petitioner but she was unavailable assuming arguendo that the appeals officer was unaware4 that petitioner was unable to receive phone calls during the scheduled telephone sec_6330 hearing time or that petitioner requested a hearing by correspondence her case was not administratively 4see supra note closed until months after the scheduled telephone hearing thus petitioner had notice and ample opportunity to submit the form 433-a and to file her and tax returns before her case was administratively closed but she failed to do so see roman v commissioner tcmemo_2004_20 reasonable to issue adverse sec_6330 determination when after weeks taxpayer had failed to submit information requested with respect to an oic it is well within the appeals officer’s discretion to require that petitioner be in full compliance before accepting an oic see gregg v commissioner tcmemo_2009_19 otto’s e-z clean enters inc v commissioner tcmemo_2008_54 corona pathology servs inc v commissioner tcmemo_2003_120 the appeals officer was under no obligation to consider petitioner’s oic without having received the requested documents thus there was a reasonable basis for the appeals officer’s determination therefore the court finds that petitioner was afforded a fair and meaningful opportunity for a sec_6330 hearing and that the appeals officer did not abuse her discretion see morlino v commissioner tcmemo_2005_203 upholding the commissioner’s determination to proceed by levy when the taxpayer was given a little over a month to provide the 5petitioner is still free having provided the appropriate information to submit an offer-in-compromise questionnaire and oic form to the appeals officer but failed to do so the appeals officer verified that all requirements of applicable law or administrative procedure have been met and balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary see sec_6330 c tufft v commissioner tcmemo_2009_59 accordingly the court holds that respondent’s proposed levy should be sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered for respondent
